PER curiam :
En atención a una comunicación de la Oficina de Inspección de Notarías, donde se informaba del incumpli-miento de la notario Carmen B. De Jesús Fuentes de su obli-gación de remitir los índices notariales correspondientes a diversas semanas, le concedimos término a la notario para que compareciera ante este Tribunal y mostrara causa por la cual no debía imponérsele sanciones disciplinarias.
*91I
Mediante la See. 26 de la Ley Notarial, 4 L.P.R.A. see. 1026, se requiere a los notarios que remitan, “no más tarde del lunes de cada semana a la Oficina del Director de Inspección de Protocolos de Puerto Rico, notificación de no haber otorgado escrituras o afidávits, o los índices de las escrituras matrices y afidávits otorgados por ellos en la precedente semana, expresando los números de orden de éstos en los protocolos, y respecto de cada instrumento, los nombres de los otorgantes, la fecha de otorgamiento y el objeto del acto o contrato, y cuando por este Capítulo se requiera o permita su presencia, el nombre de los testigos. Los inspectores de protocolos velarán por el cumplimiento de las disposiciones de este párrafo”.
En In re Colón de Zengotita, 116 D.P.R. 303, 305 (1985), le advertimos a la profesión que este Tribunal va a ser riguroso “en la aplicación de sanciones disciplinarias motivadas por el incumplimiento de las disposiciones de la Ley Notarial”. Hoy nos reafirmamos en dicho pronunciamiento, pues “el reiterado incumplimiento con las exigencias de dicha ley acusa una indiferencia de parte del notario que le coloca en el umbral de la incapacidad para actuar en tan delicado y puntilloso ministerio”. In re Colón de Zengotita, supra.
HH h — I
La Lie. Carmen B. De Jesús dejó de enviar, conforme la See. 26 de la Ley Notarial, índices notariales de diversas se-manas de los meses de enero, febrero, mayo, junio, julio y diciembre de 1984; febrero, agosto, septiembre y octubre de 1985. Fue notificada en dos ocasiones, por la Oficina de Ins-pección de Notarías de no haber recibido los índices de 1984. No contestó dichas comunicaciones ni remitió los índices. No fue hasta que se le requirió por este Tribunal, mediante Reso-*92lución de 16 de enero de 1986 de que cumpliera con dicha obligación que remitió los índices.
En las circunstancias expuestas, procede que limitemos la sanción disciplinaria a una suspensión del ejercicio del nota-riado por parte de la Lie. Carmen B. De Jesús por un período de seis (6) meses y hasta que por resolución de este Tribunal se le reinstale como notario.
El Juez Asociado Señor Ortiz no intervino. El Juez Aso-ciado Señor Alonso Alonso no intervino.